Citation Nr: 1611913	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  13-21 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for service-connected left knee degenerative joint disease.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to August 16, 2010.

3.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Meawad, Counsel
INTRODUCTION

The Veteran served on active duty from June 1980 to June 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of September 2008 and September 2015 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In November 2011, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ), who has since retired from the Board.  In June 2012, the Board remanded the case.  The Veteran was offered the opportunity to testify at another hearing with a VLJ and was scheduled for a videoconference hearing in March 2016; however, he failed to appear.  Thus, the hearing request is considered withdrawn.

The issue of entitlement to SMC based on the need for regular aid and attendance is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDING OF FACT

In May 2015, prior to the promulgation of a decision in the appeal, the Veteran requested to have all issues on appeal withdrawn, which includes the claim for a higher rating for left knee degenerative joint disease and entitlement to TDIU prior to August 16, 2010 be withdrawn.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to a rating higher than 40 percent for service-connected left knee degenerative joint disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to TDIU prior to August 16, 2010 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In May 2015, the Veteran indicated in an Appeal Status Election Form that he was satisfied with the decision on his appeal and requested that his appeal be withdrawn for all issues.  The Board considers this a withdrawal of his claims for a higher rating for left knee degenerative joint disease and entitlement to TDIU prior to August 16, 2010.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and dismissal is warranted.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

In October 2013, the Veteran filed an notice of disagreement regarding the issues of a higher rating for degenerative joint disease of the lumbar spine with intervertebral disc syndrome, radiculopathy of the right lower extremity, radiculopathy of the left lower extremity, erectile dysfunction, and bladder dysfunction that were adjudicated in the July 2013 rating decision.  As his request to withdraw his appeal was submitted following the notice of disagreement, these issues are considered also withdrawn. 


ORDER

The appeal of the issue of entitlement to an initial compensable rating for bilateral hearing loss prior to February 12, 2015, and 30 percent thereafter, is dismissed.  

The appeal of the issue of entitlement to TDIU prior to August 16, 2010 is dismissed.  


REMAND

The Board finds that the remaining claim must be remanded for due process.  In September 2015, the RO denied entitlement to SMC based on the need for regular aid and attendance.  Subsequently, in January 2016, the Veteran submitted a timely NOD on the proper standard form, which was after his withdrawal of the other issues on appeal.  The RO has not issued a SOC on this issue, or at least one is not in the record before the Board.  Where a NOD has been filed with regard to an issue and an SOC has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. § 19.9(c) (2016).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a SOC with respect to the Veteran's claim for entitlement to SMC based on the need for regular aid and attendance, to include notification of the need to timely file a substantive appeal to perfect his appeal on this issue.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


